UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6934



JOHN PAUL TURNER,

                                            Petitioner - Appellant,

          versus


SUPERINTENDENT,      Rockbridge       Regional
Jail/Augusta County Sheriff,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-03-761-7)


Submitted:   September 24, 2004         Decided:     November 15, 2004


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              John Paul Turner appeals the district court’s orders

dismissing without prejudice his 28 U.S.C. § 2254 (2000) petition

and denying his motion for reconsideration.             Because Turner could

amend the petition to clearly state the claims he wishes to raise

and whether he is in custody pursuant to the relevant conviction,

the dismissal order is interlocutory and not appealable.                     See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).        Accordingly, we dismiss the appeal for

lack of jurisdiction.        We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 2 -